UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

                                             )
                                             )
 DICKINSON N. ADIONSER,
                                             )
                     Plaintiff, pro se,      )
                                             )
              v.                             )       Civil Case No. 10-027 (RJL)
                                             )
                                             )
 DEPARTMENT OF JUSTICE, et al.,
                                             )
                     Defendants.             )


                                          ORDER                            4-t-..
      For the reasons set forth in the Memorandum Opinion entered this(.)       day of
September, 2011, it is hereby

    ORDERED that defendants' Motion for Summary Judgment [#16] is
GRANTED; and it is further

     ORDERED that the plaintiffs Cross-Motion for Summary Judgment [#26] is
DENIED; and it is further

     ORDERED that final judgment be entered for the defendants on all counts in the
Complaint.

      SO ORDERED.




                                                    e~
                                                 RICHARDJ.        0
                                                 United States District Judge